ORDER

PER CURIAM.
Seven Trails West LLC (“Seven Trails”) appeals from the judgment of the Circuit Court of the City of St. Louis entered on a jury verdict that awarded John Guidry, Simul-Vision Cable Systems, Ltd., and Guidry Cable Vision Management Co. (collectively, “Simul-Vision”) $1,675,000.00 in damages. Simul-Vision cross-appeals a judgment from the same court denying its motions for costs, for pre-judgment interest, and for post-judgment interest.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).